Citation Nr: 1025775	
Decision Date: 07/12/10    Archive Date: 07/19/10

DOCKET NO.  07-08 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a previously denied claim of entitlement to service 
connection for diabetes mellitus type II, to include as due to 
Agent Orange exposure.

2.  Whether new and material evidence has been presented to 
reopen a previously denied claim of entitlement to service 
connection for a liver disorder, including cirrhosis of the 
liver, to include as due to Agent Orange exposure and/or as 
secondary to a service-connected disability.

3.  Whether new and material evidence has been presented to 
reopen a previously denied claim of entitlement to service 
connection for blood clots and/or deep vein thrombosis, to 
include as due to Agent Orange exposure and/or as secondary to a 
service-connected disability.

4.  Whether new and material evidence has been presented to 
reopen a previously denied claim of entitlement to service 
connection for a lung disorder, including asthma, to include as 
due to Agent Orange exposure.

5.  Whether new and material evidence has been presented to 
reopen a previously denied claim of entitlement to service 
connection for a brain disorder, including brain hemorrhage, to 
include as due to Agent Orange exposure.

6.  Entitlement to service connection for peripheral neuropathy 
of the left upper extremity, to include as due to Agent Orange 
exposure and/or as secondary to diabetes mellitus type II.

7.  Entitlement to service connection for peripheral neuropathy 
of the right upper extremity, to include as due to Agent Orange 
exposure and/or as secondary to diabetes mellitus type II.

8.  Entitlement to service connection for peripheral neuropathy 
of the left lower extremity, to include as due to Agent Orange 
exposure and/or as secondary to diabetes mellitus type II.

9.  Entitlement to service connection for peripheral neuropathy 
of the right lower extremity, to include as due to Agent Orange 
exposure and/or as secondary to diabetes mellitus type II.

10.  Entitlement to service connection for left hip replacement, 
osteonecrosis, to include as due to Agent Orange exposure.

11.  Entitlement to service connection for right hip replacement, 
osteonecrosis, to include as due to Agent Orange exposure.

12.  Entitlement to service connection for prolapsed trachea, to 
include as due to Agent Orange exposure.

13.  Entitlement to service connection for a thyroid condition, 
to include as due to Agent Orange exposure.

14.  Entitlement to service connection for a dental condition, to 
include as due to Agent Orange exposure and/or as secondary to 
diabetes mellitus type II.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to April 1968.

This matter comes on appeal before the Board of Veterans' Appeals 
(Board) from an August 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Phoenix, Arizona (RO) 
that, in pertinent part, denied the Veteran's claims.  The 
Veteran filed a timely notice of disagreement and the RO issued a 
statement of the case in January 2007.  The Veteran filed his 
substantive appeal in March 2007.  

In December 2009, the Veteran and his spouse, accompanied by the 
Veteran's representative, testified at a hearing before the 
undersigned Acting Veterans Law Judge at the local regional 
office.  At the Board hearing, additional evidence was submitted 
accompanied by a waiver of RO consideration.  This evidence will 
be considered in reviewing the Veteran's claims.

Here, the Board notes that, in December 2003, the RO, in 
pertinent part, denied entitlement to service connection for 
diabetes mellitus type II, cirrhosis of the liver (claimed as 
liver disorder), asthma (claimed as lung disorder and upper 
airway damage), all as secondary to Agent Orange exposure, and 
entitlement to service connection for a brain disorder and blood 
clots.  The Veteran did not file a notice of disagreement and the 
claims became final.  

The Board notes therefore that, with respect to the claims of 
entitlement to service connection for diabetes mellitus type II, 
a liver disorder, to include cirrhosis of the liver, a lung 
disorder, to include asthma, a brain disorder, and blood clots, 
before reaching the merits of the Veteran's claim, the Board must 
first rule on the matter of reopening of the claims.  That is, 
the Board has a jurisdictional responsibility to consider whether 
it is proper for the claim to be reopened.  See Jackson v. 
Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001); see also 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The issues have 
therefore been styled as set forth above. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

After a thorough review of the Veteran's claims file, the Board 
finds that the Veteran's claims must be remanded for additional 
development.  

First, the Board notes that the Veteran testified before the 
Board that he has been receiving disability benefits from the 
Social Security Administration since approximately 1980.  In 
addition, a note at the end of the August 2006 RO decision also 
notes that the Veteran is receiving benefits from the Social 
Security Administration.  Records related to the Veteran's 
application for, or award of, disability benefits from the Social 
Security Administration have not been associated with the 
Veteran's claims file.  Records related to such award, should 
therefore be associated with the Veteran's claims file.  
38 C.F.R. § 3.159.  See also 38 C.F.R. § 3.159(c)(2) (when 
attempting to obtain records in the custody of a Federal 
department or agency, including the Social Security 
Administration, VA must make as many requests as are necessary to 
obtain relevant records; VA will end its efforts to obtain 
records from a Federal department or agency only if VA concludes 
that the records sought do not exist or that further efforts to 
obtain those records would be futile).  

Here, the Board notes that VA's duty to assist claimants is 
codified at 38 U.S.C. § 5103A.  VA has a duty to "make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim."  Golz v. 
Shinseki, No. 2009-7039 (Fed. Cir. Jan. 4, 2010); 38 U.S.C.A. § 
5103A(a)(1).  Relevant records for the purpose of § 5103A are 
those records that relate to the injury for which the claimant is 
seeking benefits and have a reasonable possibility of helping to 
substantiate the Veteran's claim.  Id.  The legal standard for 
relevance requires VA to examine the information it has related 
to medical records and if there exists a reasonable possibility 
that the records could help the Veteran substantiate his claim 
for benefits, the duty to assist requires VA to obtain the 
records.  Id.

Next, the Veteran, in testimony before the Board, indicated that 
he had tracheal surgery in Denver, Colorado, in 1980.  The 
veteran's medical records indicate that the surgery may have 
taken place in 1981.  These records have not been associated with 
the Veteran's claims file.  Pursuant to the VCAA, VA must attempt 
to obtain outstanding VA and private records.  See 38 U.S.C.A. 
§ 5103A(b-c); 38 C.F.R. § 3.159(c).  

In addition, the Veteran's representative, in an April 2010 brief 
submitted to the Board, noted the existence of articles 
indicating that Agent Orange may have been stored and/or used in 
Guam from 1955 to the late 1960s, and that in the 1990s the 
Environmental Protection Agency (EPA) listed Anderson Air Force 
Base (AFB) as a "toxic site with dioxin contaminated soil and 
ordered clean up of the site."  These articles were not provided 
to the Board.  Upon remand, the Veteran should be invited to 
submit any articles or evidence that may serve to support his 
contentions that he was exposed to Agent Orange while serving in 
Guam in 1968, including the articles mention above.  In this 
regard, the Board notes that in Thurber v. Brown, 5 Vet. App. 119 
(1993), the Court held that, in rendering a decision on a claim, 
the Board could not rely on evidence obtained or developed 
subsequent to the most recent statement of the case or 
supplemental statement of the case without first providing the 
claimant with reasonable notice of such evidence and the Board's 
intended reliance on the evidence.  See also 38 C.F.R. § 20.903 
(2007).  

Next, during his testimony before the Board, the Veteran reported 
that, in January 1968, he was involved in a convoy transporting 
large barrels or drums of herbicide from the munitions base, 
where he was assigned, to Anderson AFB.  He stated that the truck 
containing the barrels of herbicide almost turned over and, in 
the process, lost 3 or 4 of the barrels out of the truck.  He 
stated that at least one or two of the barrels leaked a large 
amount of the herbicide on the roadway.  He reported that the 
herbicide was very pungent and stung his eyes.  The Veteran and 
two or three other servicemen used brooms to help sweep the 
herbicide off of the road.  The Veteran stated that he lost 
consciousness as a result of his efforts and woke in the 
hospital.  He stated that the physicians told him he had been 
exposed to Agent Orange.  The Veteran noted that he had asthma as 
a child and indicated that he thought the exposure to Agent 
Orange caused a flare of the asthma that led to his 
hospitalization.

In this regard, the Board notes that the Veteran's service 
personnel records do not appear to be associated with the 
Veteran's claims file, but that the Veteran's service treatment 
records show a summary of the Veteran's hospitalization from 
January 31, 1968 to February 14, 1968.  These medical records 
indicate that the Veteran was in his usual health until 
approximately two weeks prior to admission when he noted the 
onset of anterior chest pain and nasal congestion, and later 
dyspnea on exertion and productive cough.  He was treated, but 
failed to respond and was subsequently admitted for further 
evaluation and treatment.  There is no mention in this summary of 
any exposure to Agent Orange or a spill of herbicides and the 
records do not indicate that there was any loss of consciousness 
that initiated the admittance to the hospital.  The Veteran was 
given a medical evacuation to CONUS and later medically 
discharged from the service in April 1968.  The April 1968 
Medical Board Report found that the Veteran was discharged for 
bronchial asthma, not in the line of duty, and that the 
disability existed prior to service and was not aggravated by 
service.  In this regard, the Board also notes that the Veteran's 
service treatment records indicate that the Veteran had asthma 
and/or hay fever prior to enlistment and that the Veteran was a 
smoker.  On the Veteran's enlistment Medical History, the Veteran 
checked "yes" to "hay fever" and "had asthma, hay fever, 
hives."  However, the mere noting of a disorder by history at 
the time of enlistment is not sufficient to rebut the presumption 
of soundness.  The service treatment records also show treatment 
for bronchitis and asthma attack in February and August 1967.

The Veteran's post-service medical records indicate that the 
Veteran has many different medical conditions including asthma, 
status post tracheal reconstruction, diffuse mandibular pain, 
chronic right hip replacement infection, avascular necrosis of 
the hips, insulin dependent diabetes mellitus, cryptogenic 
cirrhosis with abnormal liver function, history of subarachnoid 
hemorrhage, hypothyroidism, history of right lower extremity deep 
vein thrombosis, peripheral neuropathy, and chronic obstructive 
pulmonary disease, among other conditions.  The Veteran's post-
service medical records also note that the Veteran sustained 
severe smoke inhalation and burns in a grocery store fire in 
January 1978 that included fumes from Styrofoam and plastics.  
Over the next three years, the Veteran's medical records indicate 
that he underwent 40 or 50 hospitalizations for recurrent airway 
disease manifested by chronic wheezing, secretion retention and 
dyspnea.  As it was determined that his airway obstruction was 
due in part to tracheal collapse, the Veteran underwent tracheal 
reconstruction in 1981.  

Upon remand, the Veteran should be provided an opportunity to 
provide evidence that he was exposed to Agent Orange in January 
1968 during a spill of herbicides in Guam.  This may include 
statements from some of the other servicemen involved with 
accident and cleanup of the spill.  The RO should also request 
the Veteran's service personnel records from the National 
Personnel Records Center, including any information regarding 
storage or use of Agent Orange in Guam during the period when the 
Veteran served there.

The RO should also update records of the Veteran's treatment at 
the Phoenix VA Medical Center dated since October 2009.  In this 
regard, the Board notes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered to be constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless of 
whether those records are physically on file.  See Dunn v. West, 
11 Vet. App. 462, 466-67 (1998); Bell v. Lewinski, 2 Vet. 
App. 611, 613 (1992 VA must obtain outstanding VA and private 
records.  See 38 U.S.C.A. § 5103A (b-c); 38 C.F.R. § 3.159(c).  

Relevant to the Veteran's claims, after associating the foregoing 
records with the Veteran's claims file, the Veteran should be 
afforded appropriate VA examination and opinions in connection 
with his claims, including an opinion as to whether the Veteran's 
claimed disabilities are related to his in-service exposure to 
Agent Orange.  For purposes of the examination, the examiner 
should assume that the Veteran was, in fact, exposed to Agent 
Orange as a result of the spill that occurred during his 
transport of the chemical on the island of Guam in 1968.  Since 
asthma was not noted on service entry, in the event the examiner 
finds that the Veteran has asthma, he or she should also be 
requested to provide an opinion as to whether there is clear and 
unmistakable evidence that the Veteran's asthma preexisted 
service and was not aggravated by service.  See Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004); Cotant v. Principi, 17 
Vet. App. 116 (2003).  

Finally, the Board notes that in the case of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective date 
of an award.  In addition, specific to requests to reopen a 
previously denied claim, the Veteran must be notified of both the 
reopening criteria and the criteria for establishing the 
underlying claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

In the present appeal, the Veteran was provided with notice of 
what type of information and evidence was needed to substantiate 
his claims of service connection for each of his claims except 
for the claims of entitlement to service connection for a lung 
disorder, to include asthma, and new and material evidence to 
reopen the claims of service connection for blood clots and 
asthma.  Upon remand therefore, the Veteran should be given 
proper notice with respect to these claims under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), to include evidence that 
informs the Veteran that a disability rating and an effective 
date for the award of benefits will be assigned if a claim is 
granted, and also includes an explanation as to the type of 
evidence that is needed to establish both a disability rating 
and an effective date.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the Veteran and his 
representative a letter explaining the VCAA, 
to include the duty to assist and notice 
provisions contained therein with respect to 
the claims of entitlement to service 
connection for a lung disorder, to include 
asthma, and new and material evidence to 
reopen the claims of service connection for 
blood clots/deep vein thrombosis and a lung 
disorder, to include asthma.  The letter 
should also specifically inform the Veteran 
and his representative of which portion of 
the evidence is to be provided by the 
claimant and which part, if any, the RO will 
attempt to obtain on his behalf, and should 
include an explanation as to the information 
or evidence needed to establish a disability 
rating and effective date for the claims 
addressed in this remand, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

2.  The RO should take appropriate steps to 
contact the Veteran and request that he 
identify all VA and non-VA health care 
providers, other than those already associated 
with the Veteran's claims file, that have 
treated him since service for his claimed 
disabilities.  This should specifically 
include records related to the Veteran's 
tracheal surgery in Denver, Colorado, in 1980 
or 1981.  This should also include records of 
the Veteran's treatment at the Phoenix VA 
Medical Center dated since October 2009.

The aid of the Veteran in securing these 
records, to include providing necessary 
authorization(s), should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative results, 
that fact should clearly be documented in the 
claims file, and the Veteran should be 
informed in writing.  The Veteran may submit 
medical records directly to VA.  

3.  The RO should obtain the Veteran's service 
personnel records from the National Personnel 
Records Center or any other appropriate source.  
In addition, the RO should request from the 
appropriate agency any information regarding 
storage or use of Agent Orange in Guam during 
the period when the Veteran served there.  If 
any requested records are not available, or if 
the search for any such records otherwise yields 
negative results, that fact should clearly be 
documented in the claims file, and the Veteran 
should be informed in writing.  

The Veteran should also be invited to submit any 
articles or evidence that may serve to support 
his contentions that he was exposed to Agent 
Orange while serving in Guam in 1968, to include 
(i) articles indicating that Agent Orange may 
have been stored and/or used in Guam from 1955 
to the late 1960s, and that in the 1990s the 
Environmental Protection Agency (EPA) listed 
Anderson Air Force Base (AFB) as a toxic site 
with dioxin contaminated soil and order clean up 
of the site, and (ii) lay or buddy statements 
from other servicemen involved with accident and 
cleanup of the spill.  

4.  The RO should request, directly from the 
SSA, complete copies of any disability 
determination(s) it has made concerning the 
Veteran, and copies of the medical records 
that served as the basis for any such 
decision(s).  All attempts to fulfill this 
development must be documented in the claims 
file.  If the search for any such records 
yields negative results, that fact should be 
clearly noted, with the RO either documenting 
for the file that such records do not exist 
or that further efforts to obtain them would 
be futile, and the Veteran being informed of 
the circumstances in writing.

5.  After associating the foregoing records 
with the Veteran's claims file, the RO should 
arrange for an appropriate VA examination for 
the purpose of determining whether the 
Veteran has any of his claimed disabilities 
and, if so, whether such disability had its 
onset in service, within one year of service, 
whether the disability is result of exposure 
to Agent Orange in service, or whether the 
disability is secondary to a service-
connected disability.  The claims file must 
be made available to and reviewed by the 
examiner in conjunction with the examination.  
All pertinent symptomatology and findings 
must be reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  Based on his/her review of the 
case, the examiner is specifically requested 
to offer an opinion as to: 

(a)  Does the Veteran have any of the 
following disabilities, to include 
diabetes mellitus type II, a liver 
disorder including cirrhosis of the 
liver, blood clots or deep vein 
thrombosis, a lung disorder including 
asthma, a brain disorder including 
hemorrhage, peripheral neuropathy of the 
upper and/or lower extremities, bilateral 
hip replacement/osteonecrosis, prolapsed 
trachea, a thyroid disorder, and/or a 
dental disorder?  If so, state the 
diagnosis or diagnoses. 

(b)  If the examiner finds that the 
Veteran has one or more of the claimed 
disabilities, did such disorder have its 
onset during active duty or within one 
year of active duty, was such disability 
caused by exposure to Agent Orange in 
service, or was such disability caused by 
a service-connected disability, to 
include medication taken in connection 
with such service-connected disability.  
In this regard, the examiner is asked to 
comment on the Veteran's service and 
post-service medical treatment records, 
and the Veteran's testimony before the 
Board, and for the purpose of the 
examination, the examiner should assume 
that the Veteran was exposed to Agent 
Orange as a result of the spill that 
occurred during his transport of the 
chemical on the island of Guam in 1968.  

(c)  If there is a diagnosis of asthma, 
the examiner should also provide an 
opinion as to whether there is clear and 
unmistakable evidence that the Veteran's 
asthma preexisted service and was not 
aggravated by service.  

The examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached in a typewritten 
report.  

6.  The RO/AMC should read all medical 
opinions obtained to ensure that the remand 
directives have been accomplished, and 
should return the case to the examiner if 
all the questions posed are not answered.  

7.  After completing all indicated 
development, the RO should review the 
claims in light of all the evidence of 
record.  If any determination remains 
adverse, the Veteran must be furnished with 
a Supplemental Statement of the Case and be 
given an opportunity to submit written or 
other argument in response thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be dispositive 
of the appeal.  Therefore, the Veteran is hereby placed on notice 
that pursuant to the provisions of 38 C.F.R. § 3.655 (2009) 
failure to cooperate by attending a requested VA examination may 
result in an adverse determination.  See Connolly v. Derwinski, 1 
Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2008).


